 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDKennecott Copper Corporation1andInternational AssociationofMachinists,Local Lodge#1563.Cases Nos. 33-RC-31, 33-RC-32, 33-RC-33, 33-RC-34, 33-RC-35, 33-RC-36, and 33-RC-39.2June 12, 1960ORDER DENYING MOTIONOn August 31, 1948, following an election pursuant to a stipulationfor certification upon consent election, the Board certified the Inter-national Association of Machinists as the collective-bargaining repre-sentative of the Employer's employees in a unit including all churn-drillers, helpers, shovel runners, oilers, hoistmen, crane operators(locomotive and clamshell), stationary compressormen, and bulldozersat Santa Rita, New Mexico, and all shovel runners at Hurley, NewMexico, excluding supervisors.On February 28, 1962, the Union 3 filed a motion for clarification ofthe above unit, alleging that certain employees have been assigned tothe work of operating hoists in a recently established skip haulagesystem, and requesting that the Board clarify the above unit to includethese employees.Thereafter, on March 7, 1962, the Employer filed aresponse in opposition to the motion to clarify, contending that itdoes not presently have employees with the job titles of hoistmen, andthat the production work of the recently established skip haulage sys-tem has been assigned to Local 890 of the International Union ofMine,Mill and Smelter Workers, the collective-bargaining repre-sentative of the residual unit of production and maintenance em-ployees.On March 23, the Board issued an order referring the mat-ter to the Regional Director of the Twenty-eighth Region directingthat a hearing be held for the purpose of taking testimony withrespect to the issues raised by the motion to clarify.Accordingly, ahearing was held before Hearing Officer Dennie Gooch, on April 10,1962.At the hearing, International Union of Mine, Mill and SmelterWorkers, and Local 890, International Union of Mine, Mill andSmelter Workers, intervened.Thereafter, the Employer filed a brief.The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.i Since thecertification issued the Employer'sname has changed to Kennecott CopperCorporation, Chino MinesDivision.2 The motionwas filed statingCase No. 33-RC-34;however our records show the unitfor which clarificationis sought is also coveredby these casesnumbers.8The instant motion wasfiled by InternationalAssociationofMachinists,Local Lodge## 1563.The certification involvedruns to an InternationalAssociation of Machinists,however, it appearsthat Local Lodge ##1563 filed said petition in conjunction with andon behalf of InternationalAssociationof Machinists.137 NLRB No. 71. KENNECOTT COPPER CORPORATION583Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].At the hearing, the Union contended that employees called skipoperators perform duties in conjunction with a newly instituted skiphaulage system which parallel the duties of hoistmen covered by theircertification.The Employer and the Intervenors contend that theskip operators' work is not that of hoistmen but similar to the dutiesof the skip tender and eager, categories included in the Intervenors'residual unit of production and maintenance employees.Until about 1952 the Employer operated two vertical shaft under-ground zinc mines.A skip haulage system was used to transport per-sonnel and ore material.At the bottom of the system there was either-a skip tender who loaded the material into the skips through the useof an air-activated gate, or a eager who placed an ore car in the cage.The skips or cages were then transported to the surface on a hoistoperated by a hoistman who, in response to signals from the skiptenders or eager, activated electric- or air-power-driven equipmentand then through the manipulation of a brake controlled the ascent ordescent including the rate of speed and where the skip or cage was to-stop.The hoistman was also responsible for the minor adjustmentof the clutches in his equipment.Under the present system, in a copper mining operation, the skipoperator, the category in question, handles the loading of the skipsby pushing buttons on a control panel.He then moves the skip up anincline by pushing another button which activates an electric motorand electronic devices programed to automatically activate a double-drum hoist and to cause the skip to move at a predetermined speedand to stop at a predetermined point.The skip operator does nothandle any of the adjustments to the system.We agree with the Employer and the Intervenors that the skipopertors are not properly includible in the Union's unit ashoistmen,as the record does not show that the skip operators perform dutiessimilarto those of the hoistmen in the former operation.'Accord-ingly, we shall dismiss themotion.[The Board denied the motion of the International Association ofMachinists, Local Lodge $1563, to clarify the certificationissued inCases Nos. 33-RC-31, 33-RC-32, 33-RC-33, 33-RC-34, 33-RC-35,.33-RC-36, and 33-RC-39.]'Cf.The PurdyCompay,123 NLRB 1630